900 F.2d 259
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lelah BATES, Plaintiff-Appellant,v.Loen CAMPBELL, et al., Defendants-Appellees.
No. 88-3767.
United States Court of Appeals, Sixth Circuit.
April 23, 1990.

Before KEITH and KRUPANSKY, Circuit Judges, and ANNA DIGGS TAYLOR District Judge.*
PER CURIAM.


1
Plaintiff-appellant, Lelah Bates (Bates), has appealed, pro se, from the district court's order dismissing her personal injury claim against defendant-appellee, Loen Campbell (Campbell),1 concluding that the 2-year Ohio statute of limitations, O.R.C. Sec. 2305.10, had expired prior to the initiation of this lawsuit and thereby barring Bates's instant action.  On appeal, Bates has claimed that either O.R.C. Sec. 2305.19 or O.R.C. Sec. 2305.15 has tolled the 2-year statute of limitations and therefore her complaint was timely filed.


2
Upon review of Bates's assignments of error, the record in its entirety, and the briefs of the parties, this court concludes that the district court properly dismissed Bates's complaint as barred by the statute of limitations for the reasons stated in the district court's opinion of July 28, 1988.



*
 The Honorable Anna Diggs Taylor, United States District Judge for the Eastern District of Michigan, sitting by designation


1
 Also named as a defendant-appellee was Sperry Corporation who later merged with another corporation to form Unysis Corporation.  Sperry Corporation, who employed Campbell, was voluntarily dismissed from the instant action by Bates, pursuant to Fed.R.Civ.P. 41, and therefore is not party to the instant appeal